Citation Nr: 0021464	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
September 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 decision by the 
RO.


FINDING OF FACT

Competent evidence has been received which suggests that 
there may be a medical relationship between a current 
disability of the veteran's left shoulder and an injury he 
sustained during active military service.


CONCLUSION OF LAW

The claim of service connection for a left shoulder 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for a left shoulder disability.  He contends that his 
current difficulties can be attributed to an in-service 
injury.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp.); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may sometimes be established by 
the use of statutory presumptions.  See 38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that evidence necessary 
to satisfy the low initial evidentiary threshold for a well-
grounded claim has been received.  The record contains 
medical evidence which indicates that the veteran has a 
current left shoulder disability.  The record also contains 
service medical records which show that he was treated for a 
contusion of the left shoulder during service in June 1976, 
and a VA medical report shows that he was treated in May 1993 
for what was on at least one occasion described as "status 
post contusion possible [acromioclavicular] separation 
(mild)."  This evidence, taken together, suggests that there 
may be a medical relationship between the current disability 
of the veteran's left shoulder and the injury sustained in 
service.  Under the circumstances, therefore, the Board finds 
the evidence received sufficient to establish the required 
minimum level of plausibility necessary to well ground the 
claim.  Consequently, to this limited extent, the appeal is 
granted.


ORDER

The claim of service connection for a left shoulder 
disability is well grounded; to this limited extent, the 
appeal is granted.



REMAND

As noted above, the Board has determined that the veteran's 
claim of service connection for a left shoulder disability is 
well grounded.  Because the claim is well grounded, VA has a 
duty to assist him in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering an opinion as to the etiology of the 
disorder in question.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); VAOPGCPREC 20-95 (July 14, 1995).  Because the 
veteran has not yet been afforded such an examination, a 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his left shoulder 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic examination.  
The examining physician should review 
the claims folder, including a copy of 
this remand, examine the veteran, and 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
has a current disability of the left 
shoulder that can be attributed to 
service.  A complete rationale for all 
opinions should be provided.

3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for a left shoulder 
disability.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



